Exhibit 99.2 SERVICE AGREEMENT THIS AGREEMENT IS MADE BY AND BETWEEN: *** ***** ***** *****. ***** c/o Borden Ladner Gervais LLP 1900, 5209 – 3rd Avenue S.W. Calgary, AlbertaT2P 0R3 Attention:Allan Neilson Phone:403-232-9500 Fax:403-266-1395 (hereinafter referred to as the Company - ***) AND TAMM OIL AND GAS CORP. Suite 1120, 833 – 4th Avenue S.W. Calgary, AlbertaT2P 3T5 Attention:President Phone:403-513-6113 Fax:403-262-5118 (hereinafter referred to as the Company- TAMM) AND COUGAR OIL AND GAS COMPANY INC. Suite 1120, 833 – 4th Avenue S.W. Calgary, AlbertaT2P 3T5 Attention:President Phone:403-262-8044 Fax:403-513-2670 (hereinafter referred to as the Contractor). WHEREAS as follows: Cougar Oil and Gas Canada, Inc personal and supportsystems were instrumental in prospect identification for the Manning projects.For the duration of this agreement - iIn consideration for the work done to date for the mutual benefit of all parties on this project the parties have agreed that Cougar will provide “Operatorship” with all the responsibilities as defined by CAPL and ERCB, project management and implementation as authorized by the Joint CEC TAMM Operations Management Committee, geophysical services, engineering and accounting as required as defined by the following agreement.Cougar will charge at cost for these services provided to the*** and TAMM and shall earn 5% working interest in the lands on the anniversary of the first year of this agreement. Cougar will continue with prospect development and analysis for the mutual benefit of the parties to this agreement.Participation in each subsequent prospect shall be negotiated in good faith at time of acquisition. 1 IT IS AGREED as follows: (a) The Company is the owner or representative of the owner of the Lands as described in Schedule “F”. (b) The Owner is authorized to enter into this Agreement on behalf of itself and all other working interest owners of the Lands. (c) The Joint*** TAMM Operations Management Committee shall define the project goals and objectives.The Contractor shall make recommendations on work scope, duration and costs. (d) The Contractor will provide the services and conduct the operations relative to the Lands according to the terms and conditions set out in this Agreement. (e) Upon the first anniversary of this agreement, the Company shall transfer five (5%) working interest in the lands to the Contractor. (f) Upon earning, the Cougar shall join *** and TAMM in an operations and management committee for the joint benefit of all parties.Cougar’s interest shall be tendered in any transaction should*** and TAMM decide to monetize any or all of the lands. 1. INTERPRETATION Definitions In this Agreement Administrative Procedures means the administrative procedures set out in Schedule C (Administrative Procedures). AFE – Approval for Expenditure - shall form the basis for work done in this agreement.– as set out in Administration Procedures. Area of Mutual Interest has the meaning set out in the Confidentiality Agreement. Business Day means any day of the week except Saturday or Sunday or any public holiday in Canada. Canadian Dollars and $ denote the lawful currency of Canada. Page | 2 Compensation Terms means the terms set out in Schedule B(Compensation Terms) on which the Contractor will be compensated in respect of the Services. Confidentiality Agreement means the confidentiality agreement between the Company and the Contractor dated on or around the Effective Date, a copy of which is attached hereto as Schedule E (Confidentiality Agreement). Effective Date means November 12, 2011. Interest Rate means the prime rate of interest as quoted in respect of commercialdemand loans on the applicable day by the principal chartered bank in Canada used by Contractor plus two percent (2%) per annum Services Provided means the Job, Roles and Services description set out in Schedule D (Services). Scope of Work means the scope of work set out in Schedule A as of signing this agreement – additional work to be defined as project progresses (Scope of Work). Term of Agreement – means twenty four months (24) from date of signing. Construction (a) Inthis Agreement, unless the contrary intention appears, a reference to: (i) aprovision of a law is a reference to that provision as amended, extended, applied or re-enacted and includes any subordinate legislation; (ii) a Clause or a Schedule is a reference to a clause of or a schedule to this Agreement; (iii) a person includes any individual, company, body corporate, corporation, government, state or agency of a state, firm, partnership, joint venture, association, organization or trust (in each case, whether or not having separate legal personality and irrespective of the jurisdiction in or under the law of which it was incorporated or exists) and references to any person shall include its successors in title, permitted assigns and permitted transferees; (iv) assets includes present and future properties, revenues and rights of every description; (v) an authorization includes any authorization, consent, approval, resolution, licence, exemption, filing, notarisation or registration; (vi) a party means a party to this Agreement, and parties means both of them; 3 (vii) a regulation includes any regulation, rule, official directive, request or guideline (whether or not having the force of law but, if not having the force of law, being of a type with which any person to which it applies is accustomed to comply) of any governmental, inter-governmental or supranational body, agency, department or regulatory, self-regulatory or other authority or organisation; and (viii) this Agreement or any other documents is a reference to this Agreement or that other document as amended, novated, restated, superseded or supplemented. (b) The index to and headings in this Agreement are for convenience only and are to be ignored in construing this Agreement. . 2. AGREEMENT The parties agree to enter into an agreement under which the Contractor and/or third parties will provide the Services to the Company on this terms of this Agreement and the attached Schedules. In the event that the Parties wish to continue their relationship with respect to the Lands at theend of the one (1) year term under this Agreement, it is anticipated that the Parties will enter into more formal documentation in the form of a Joint Venture Agreement or Farmout Agreement, which shall govern their relationship from that point forward. 3. SCHEDULES: Schedule “A”: Scope of Work Schedule “B”: Compensation Terms Schedule “C”: Administrative Procedures Schedule “D”: Services Provided Schedule “E”: Confidentiality Agreement Schedule “F”: the Lands 4. CONTRACTOR WILL (a) as defined by CAPL and ERCB - act as the on-site operator of the Lands and perform all work and services ordinarily performed by any operator for the management and operation of the Lands, including the specific duties of Contractor described in Exhibit C; (b) conduct all operations relative to the Lands in a safe and competent manner, in compliance with accepted industry practices and all applicable laws, rules and regulations of any governmental authority having jurisdiction, including but not limited to the following: Occupational Health and Safety, Environmental, Workers' Compensation, Transportation of Dangerous Goods, Work Place Hazardous Materials Information System and Emergency Response Plans, as applicable; 4 (c) place orders with suppliers and third party contractors, subject to the prior approval of Owner and consistent with and under an approved Authority for Expenditure ( see Administrative Procedures) ; (d) keep the lands free of all liens or claims arising from the performance of Contractor's obligations under this Agreement, except for liens or claims being contested diligently; (e) ensure that: (i) Contractor's personnel are trained and competent to perform their duties before commencing any projects relative to the Lands; (ii) subject to Sub Clause 3(b) and unless otherwise agreed, the operations meet or exceed Owner's health, safety, and environmental policies, standards, work practices and accident prevention regulations; and 5. QUALIFICATIONS OF CONTRACTOR If Contractor is not qualified to perform any service required to maintain the Lands, Contractor will either arrange to have third parties perform the service, subject to prior approval of Owner if required under Exhibit C, or advise Owner of the work or service required. 6. UNSAFE CONDITIONS Notwithstanding any other provision in this Agreement, Contractor shall not perform any duties hereunder at the request of the Owner, in Contractor’s opinion, is not in compliance with regulations. 7. SEVERABILTIY If a term of this Agreement is or becomes illegal, invalid or unenforceable in any jurisdiction that will not affect: (a) the legality, validity or enforceability in that jurisdiction of any other term of this Agreement; or (b) the legality, validity or enforceability in other jurisdictions of that or any other term of this Agreement. 8. AMENDMENTS This Agreement may only be amended by written agreement of both parties. Page | 5 9. COUNTERPARTS This Agreement may be executed in any number of counterparts.This has thesame effect as if the signatures on the counterparts were on a single copy of this Agreement. GOVERNING LAW This Agreement shall be governed by and construed in accordance with the lawsof the Province of Alberta, Canada. JURISDICTION (a) The Canadian courts have exclusive jurisdiction to settle any dispute in connection with this Agreement. (b) The Canadian courts are the most appropriate and convenient courts to settle any such dispute and the parties waive objection to those courts on the grounds of inconvenient forum or otherwise in relation to proceedings in connection with this Agreement. IN WITNESS whereof each party hereto has executed this Agreement on the date which appears in the relevant execution block for that party below. For and on behalf of *** ***** At the City of , on the 12 day of November, 2011 Signature:Witness: Name: Title: For and on behalf of TAMM OIL AND GAS CORP. At the City of Calgary, on the 12th day of November, 2011 Signature: Witness: 6 Name: Title: For and on behalf of COUGAR OIL AND GAS CANADA INC. At the City of Calgary, on the 12th day of November, 2011 Signature: Witness: Name: Title: 7 SCHEDULE “A” Attached to and forming part of a Services Agreement, effective November 12, 2011 between *** ***** TAMM Oil and Gas Corp and Cougar Oil and Gas Canada Inc. To be defined by the Joint CEC TAMM Operations Management Committee CURRENT SCOPE OF WORK Project Work Program Summary Estimated Cost Duration Deliverables Manning – Block ‘A’ FEED AFE for 2 new Manning locations Complete front end and permitting work for 2 new Elkton/Debolt core/test assessment oil wells. Work will include surveying, trapper and First Nation consultations, environmental pre-site and sump/water assessments, land work for access roads, lease sites and borrow pits. Emphasis on core execution and recovery, open hole logging and setting up sites for completion/test/future work. 120 days Fully approved MSL and LOC permits including borrow pit approvals, Drilling permits from the ERCB. Detailed cost and schedule estimates for remainder of drilling field work. 8 Manning – Block ‘A/B’ Contingent Resource Report Ongoing discussions with Chapman to prepare for upgrading of current resource evaluation. Confirmation of data required to advance to Contingent Resource status. Open discussions with possible alternate lab/evaluation group such as Norwest to discuss additional feasibility study and resource report options. Ongoing Mutually agreed work program consisting of report preparation and feasibility study preparation immediately incorporating data from future Manning work programs Manning – Block ‘C’ Data Evaluation and Resource Evaluation Block ‘C’ - all the work will focus on evaluating all available data for further scoping of Elkton/Debolt and Bluesky oil prospects. Review public trade seismic data and acquire lines that have been identified as contributors to the definition of the heavy oil prospects.Include Elkton/Debolt in evaluation of PIIP on these proprieties and upgrade to contingent reserves 75 days Acquisition and analysis of trade seismic – resulting in Detailed work program info which may include shooting or acquiring seismic and/or coring and drilling. Adjacent land sale recommendations. AMI areas Land Sale Evaluate based on seismic – post adjacent land prior to drilling program results becoming public $500,000 budget est only. 160 days Fill in gaps on land schedules based on geology and maximize PIIP with view to recoverable reserves. Manning – Block ‘A’ Drilling AFE – 2 new locations Based on FEED engineering AFE deliverables $2,300,000 budget est. only. 160 days 2 wells drilled and cored, completed and equipped for testing. 9 Additional projects to be defined by the Joint*** TAMM Operations Management Committee 10 SCHEDULE “B” Attached to and forming part of a Services Agreement, effective November 12, 2011 between *** ***** And TAMM Oil and Gas Corp. and Cougar Oil and Gas Canada Inc. COMPENSATION TERMS Rates detailed below are Cougar Oil and Gas Management Team William Tighe - $
